DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 4/4/2022, has been entered and made of record. Claims 21-40 are pending in the application.

2.	Applicant’s amendment to claim 40 has overcome the new matter issue detailed in the previous Office action. The instant application now complies with the conditions for receiving the filing-date benefit of its parent applications.

3.	The Terminal Disclaimer, filed 4/4/2022, has been approved. Therefore, the double patenting rejections of the previous Office action have been obviated.

Allowable Subject Matter
Claims 21-40 are allowed, and the following is an examiner’s statement of reasons for allowance: Although independent claims 21,32, and 38 have not been amended to include all the limitations of allowable claim 24, they nonetheless include enough of its limitations to result in their allowance. The prior art fails to disclose and render obvious a camera/system/audio device comprising a microphone associated with an opening in a circuit board and a sensor, where a dampening element is located below a cavity associated with the sensor and a processor generates an audio signal based on microphone and sensor signals. Claims 22-31,33-37,39, and 40 are allowed because they depend on either claim 21,32, or 38.
The Examiner reiterates the reasons for allowability of claim 24 detailed in the previous Office action and the reasons for allowance detailed in the parent applications. Also, after additional search, the Examiner found the Miehl et al. (US 2017/0111721) and Gu et al. (CN 201114676 Y) references. These references are structurally similar to the structure of the instant application. However, Miehl et al. fails to disclose a dampening element, and while Gu et al. discloses a damping element, it (as well as Miehl et al.) fails to disclose an additional sensor signal from which a processor generates a new audio signal.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
5/21/2022